--------------------------------------------------------------------------------

[exhibit10-14xu001.jpg]

Suite 300, One Bentall Centre

505 Burrard Street

Vancouver, BC, V7X 1M3

www.counterpath.com

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT (the "Amendment") is dated for reference the 23rd day of
September, 2019.

BETWEEN

COUNTERPATH TECHNOLOGIES INC., a company incorporated under the laws of the
Province of British Columbia and having an office at Suite 300, One Bentall
Center, 505 Burrard Street, Vancouver, British Columbia, V7X 1M3.

(hereinafter referred to as the "Company")

AND

Karen Luk having an address for notice at ***

(hereinafter referred to as the "Employee")

WHEREAS:

A. The Company and the Employee entered into an Employment Agreement dated May
17th, 2018  (the "Agreement"); and

B. The Employee and the Company wish to amend the terms of Agreement between
them.

NOW THEREFORE THIS AGREEMENT WITNESSES that for good consideration, the
Agreement is modified as follows, with such modifications having such effective
as of September 20, 2019, except as otherwise noted..

Replace Sections 2., 7. and 13. with the following: 

2. Salary. The Company shall pay the Employee a salary of $135,000 per year for
the services of the Employee, payable at regular payroll periods established by
the Company. This salary increase shall be effective as of October 1, 2019. The
Employee's salary will be subject to deductions for Income Tax, Canada Pension
Plan and Employment Insurance remittances (collectively the "Government
Deductions") and for the Employee's contributions to the employee benefit plan
to be established by the Company on terms approved by the Directors of the
Company ("Benefit Deductions").

7. Duties and Position. The Company will employ the Employee in the capacity of
VP of Finance.  The Employee's duties shall include but not be limited to those
outlined in Appendix A of this amendment. The Employee agrees that his duties
may be reasonably modified at the Company's discretion from time to time.  The
Employee will report to the David Karp, CEO or such person designated by the CEO
(hereafter referred to as "Manager") and will comply with all lawful
instructions given by his/her Manager.

--------------------------------------------------------------------------------

13. The Employee is entitled to four (4) weeks of vacation each year, pro-rated
for partial years of employment. This vacation increase shall be effective as of
October 1, 2019. Vacation may be taken as earned. Such vacation will be subject
to the Company's policies relating to the scheduling and limitations on
carry-over of vacations.

This Amendment is part of the Agreement between Employee and Company and
together with the Agreement, contains the entire agreement of the parties as to
its subject matter as of the Effective Date of this Amendment.  Except as
expressly amended by this Amendment, the Agreement remains in full force and
effect according to its terms.  In the event of any direct conflict between this
Amendment and the terms and conditions of the Agreement, this Amendment governs.

IN WITNESS WHEREOF the parties hereto have duly executed this Amendment as of
the date first above written.

COUNTERPATH TECHNOLOGIES INC. | Karen Luk   |     |   /s/ David Karp            
                                         
| /s/ Karen Luk                                                           
(Authorized Signature) | Signature of Employee   |     |       September 24,
2019                                                    | Date Signed

 

 

 

 

 

 

--------------------------------------------------------------------------------

APPENDIX A

Job Title

VP of Finance

Reports to

Chief Financial Officer, otherwise Chief Executive Officer ("Manager")

Job purpose

The VP of Finance is responsible for the financial and fiscal management aspects
of company operations. The VP of Finance provides leadership and coordination of
company financial planning, debt financing, and budget management functions and
ensure company accounting principles and reporting conform to generally accepted
accounting principles. This role is a roll up your sleeves, hands-on type
position involving active day-to-day management of a team of direct reports. 

Duties and responsibilities

 * Prepare quarterly and annual financial reports and statements under U.S. GAAP
   that are filed with the SEC;
 * Act as Principal Accounting Officer and Principal Financial Officer for SEC
   reporting purposes;
 * Prepare accurate and timely financial reports and budgets for Manager, audit
   committee meetings, executive and board meetings, annual general meetings and
   presentations;
 * Prepare working papers and coordination of external audits/ reviews of annual
   and quarterly financial statements;
 * Lead the development and implementation of financial systems and internal
   controls in compliance with SOX and internal quality systems;
 * File federal and state taxes in U.S. and Canadian jurisdictions;
 * Maintain stock option and DSU records;
 * Oversee invoicing, accounts receivable and accounts payable, payroll;
 * Keep abreast of U.S. GAAP and revenue recognition developments;
 * Manage finance team and recruits for team members as required;
 * Manage auditors;
 * Assist Manager in preparation of investor presentations;
 * Assist Manager in strategic considerations and corporate development.

Qualifications:

 * CPA designation
 * 5-10 years of public company experience
 * U.S. GAAP is a must have
 * Revenue recognition and transfer pricing experience
 * Experience in SaaS based software companies is an asset
 * Experience with cross border tax is an asset
 * Expert in MS Excel, pivot tables
 * Worked with Sage or a similar accounting ERP system

--------------------------------------------------------------------------------